Citation Nr: 0929198	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from January 1952 to 
December 1955. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that in the written brief presentation to the 
Board, the Veteran's representative raised the issues of 
entitlement to service connection for pneumonia, reactive 
airway disease, and chronic bronchitis, as secondary to 
service-connected asbestosis.  The RO has not yet addressed 
these issues.  Therefore, they are referred to the 
originating agency for appropriate action.

The issue of entitlement to a disability rating in excess of 
30 percent for bilateral hearing loss is addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

The Veteran's service-connected asbestosis is not productive 
of disability greater than Forced Vital Capacity measured at 
75-80 percent predicted or Diffusion Capacity of the Lung for 
Carbon Monoxide measured at 66-80 percent predicted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a disability rating in excess of 10 
percent for asbestosis.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in August 2007 and May 2008.  Although the Veteran was 
not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and lay statements from the Veteran's friends and 
family.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his claim.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease.  C.F.R. § 4.97, Diagnostic Code 
(DC) 6833.  Under this formula, a 100 percent rating is 
assigned for Forced Vital Capacity (FVC) measured at less 
than 50 percent of that predicted; or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) measured at less than 40 percent predicted; or 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation; or cor 
pulmonale or pulmonary hypertension; or requires outpatient 
oxygen therapy.  A 60 percent rating is assigned for FVC 
measured at 50-64 percent predicted; or DLCO (SB) measured at 
40-55 percent predicted; or maximum exercise capacity at 15-
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 30 percent rating is assigned for FVC measured 
at 65-74 percent predicted; or DLCO (SB) measured at 56-65 
percent predicted.  A 10 percent rating is assigned for FVC 
measured at 75-80 percent predicted; or DLCO (SB) measured at 
66-80 percent predicted.  38 C.F.R. § 4.97, DC 6833 (as in 
effect since October 2, 1996).

When evaluating based on pulmonary function tests (PFTs), VA 
uses post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  38 C.F.R. § 4.97(d)(5).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran has submitted several statements from his private 
physician, Dr. P., dated in May 2007, July 2007, January 
2008, and June 2008.  The statements indicate that the 
Veteran's asbestosis has resulted in shortness of breath, 
that a computed tomography (CT) scan had shown fairly 
significant scarring and fibrosis caused by asbestosis, and 
that the Veteran's shortness of breath has limited his 
ability to work and his activities of daily living.  The 
statements also indicate that a repeated PFT revealed a FVC 
measured at 71 percent predicted, and that the Veteran's 
asbestosis was getting progressively worse.  In the June 2008 
statement, Dr. P. indicated that the Veteran recently 
developed a respiratory tract infection that became 
pneumonia, which required hospitalization, and that because 
of his underlying lung disorder he was unable to be treated 
as an outpatient.  Dr. P. also stated that that the Veteran's 
asbestosis clearly worsened his condition and made his 
recovery time more protracted.

The Veteran also submitted statements from friends and family 
members dated in August 2007.  Such statements indicate that 
the Veteran has had significant health problems including 
shortness of breath, which have impaired activity involving 
prolonged standing, walking, or physical exertion.

The Veteran was provided a VA respiratory examination in 
August 2007.  On examination, the Veteran had coarse breath 
sounds bilaterally without frank wheezes or rales 
appreciated.  PFTs revealed FVC measured at 60 percent 
predicted.  The examiner noted that spirometry suggested 
severe obstructive ventilatory defect, and the Veteran was 
diagnosed as having asbestos exposure and obstructive 
pulmonary defect.  The examiner noted that the Veteran gave a 
history of asthma, which may have been the cause of his 
obstructive problem, and that asbestos exposure would not 
likely be the cause.  

October 2007 PFTs indicated FVC measured at 79.3 predicted, 
and DLCO-SB of 69.5 percent predicted.  It was noted that PFT 
results and diffusion capacity were essentially within normal 
limits. 

The Veteran was provided another VA examination in April 
2008.  On examination, the Veteran was noted to be ambulating 
very slowly and to be mildly short of breath, even with a 
short walk.  Examination of the lungs revealed scattered 
rhonchi and wheezing, but good air movement overall.  The 
examiner noted that a CT scan of the thorax in September 2007 
showed peripheral interstitial opacities compatible with 
fibrosis, opacity of the right middle lobe which could be due 
to fibrosis or pneumonia, and calcified posterior pleural 
plaques.  The Veteran was diagnosed as having asbestosis, 
which was noted to be progressively worsening as evidenced by 
the Veteran's report, private physicians' reports, and 
pulmonary function objective data. 

The Veteran was again provided a VA examination in March 
2009.  At that time, the Veteran reported dyspnea with 
exertion such as minimal walking.  On examination, the 
Veteran appeared short of breath after ambulating to the 
examination, and his lungs showed course breath sounds 
bilaterally with scattered wheezes and rhonchi, mildly 
diminished breath sounds at the bases, and fair excursion.  

PFTs showed FVC measured at 88.1 percent predicted pre-
bronchodilator, and FVC measured at 87.7 percent predicted 
post-bronchodilator.  PFTs also showed Forced Expiratory 
Volume in one second (FEV-1) of 43.1 percent predicted and 
FEV-1/FVC measured at 37 percent predicted pre-
bronchodilator.  They also showed FEV-1 measured at 76.6 
percent predicted and FEV-1/FVC measured at 66 percent 
predicted post-bronchodilator.  The VA examiner's 
interpretation of the test results was that there was a 
severe obstructive ventilatory defect with a significant 
bronchodilator response.  

The examiner noted that a high-resolution CT scan performed 
March 31, 2009, showed bilateral pulmonary scarring and 
bilateral pleural plaques, unchanged from the previous 
September 2007 CT scan.  The examiner also noted that many of 
the plural plaques were calcified, and that this could be 
consistent with previous asbestos exposure.  The Veteran was 
diagnosed as having calcified bilateral pleural plaques 
indicating asbestos exposure, bilateral pulmonary scarring, 
which raised the question of asbestosis, and reactive airway 
disease/chronic bronchitis, which was less likely than not 
related to asbestos exposure.  The examiner indicated that 
the FVC was the best indicator of the Veteran's asbestos 
exposure.  

An April 2009 addendum to the March 2009 examination report, 
which includes results of full PFTs, indicates that total 
lung capacity was measured at 71.3 percent of predicted and a 
DLCO measured at 49 percent predicted.  The examiner stated 
that the PFTs primarily reflected the Veteran's obstructive 
lung disease, which was not related to asbestos, and that 
they did not reflect a restrictive process.

Analysis

After reviewing the record, the Board finds that the 
Veteran's asbestosis does not warrant a disability rating in 
excess of 10 percent.

The Veteran's FVC results were measured at 60 percent 
predicted in August 2007, 79.3 predicted in October 2007, 71 
percent predicted in January 2008 by Dr. P., and FVC 88.1 and 
87.7 percent predicted pre- and post-bronchodilator in March 
2009.  The Veteran's DLCO results were measured at 69.5 
percent predicted in October 2007, and 49 percent predicted 
in April 2009.  The Board notes that under DC 6833, a 60 
percent rating is assigned for FVC measured at 50-64 percent 
predicted or DLCO (SB) measured at 40-55 percent predicted, 
and a 30 percent rating is assigned for FVC measured at 65-74 
percent predicted or DLCO (SB) measured at 56-65 percent 
predicted.  

However, even considering PFTs as low as FVC measured at 60 
percent predicted and DLCO measured at 49 percent predicted, 
the Veteran's service-connected asbestosis does not warrant a 
disability rating in excess of 10 percent.  While the 
evidence indicates significant pulmonary impairment, it does 
not show that the Veteran's PFT scores were the result of his 
service-connected asbestos; rather, the evidence shows that 
such scores were the result of an obstructive pulmonary 
condition.

The August 2007, March 2009, and April 2009 VA examiners all 
conducted PFTs and noted significant pulmonary problems, but 
each noted such problems to be the result of an obstructive 
pulmonary condition rather than asbestosis.  The August 2007 
VA examiner, who measured the Veteran's FVC at 60 percent 
predicted, noted that spirometry suggested severe obstructive 
ventilatory defect, diagnosed the Veteran as having 
obstructive pulmonary defect, and noted that asthma may have 
been the cause of his obstructive problem whereas asbestos 
exposure would not likely be the cause.  Although the March 
2009 VA examiner opined that the FVC test results, which were 
measured at the time at 88.1 percent predicted and 87.7 
percent predicted, were the best indicator of the Veteran's 
asbestos exposure, the examiner interpreted the Veteran's PFT 
results as showing a severe obstructive ventilatory defect 
and diagnosed the Veteran as having reactive airway 
disease/chronic bronchitis not related to asbestos exposure.  
In determining that the Veteran's negative PFTs were 
primarily due to obstructive lung disease rather than 
asbestosis, the March 2009 VA examiner noted the significant 
bronchodilator response in the test results.  The April 2009 
VA examining physician, who conducted PFTs that revealed 
total lung capacity measured at 71.3 percent predicted and a 
DLCO measured at 49 percent predicted, stated that the PFT 
results primarily reflected the Veteran's obstructive lung 
disease rather than a restrictive process related to 
asbestos.

The Board notes the May 2007, July 2007, January 2008, and 
June 2008 statements of Dr. P.  These statements relate the 
Veteran's symptoms of shortness of breath and respiratory 
impairment to his asbestosis.  However, Dr. P.'s opinion 
letters do not note any obstructive pulmonary condition or 
address how any other obstructive lung condition might 
account for the Veteran's respiratory symptomatology.  In 
this regard, the Board again notes the evidence cited by the 
March 2009 VA examiner of the significant bronchodilator 
response in the Veteran's PFTs, leading the examiner to the 
conclusion that the Veteran had a severe obstructive 
pulmonary defect. 

Thus, although significant respiratory symptomatology has 
been noted in the medical record, the weight of the medical 
evidence indicates that such symptomatology is not the result 
of the Veteran's service-connected disability.  

The Board also notes the August 2007 statements from friends 
and family members as well as the Veteran's own statements 
describing his lung problems.  The Board does not doubt that 
significant breathing problems have been observed by the 
Veteran and his friends and family.  However, neither the 
Veteran nor his friends or family is competent to describe 
the medical cause of the Veteran's breathing problems; as 
such, their opinions are not of probative value in this 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against this claim.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a rating in excess of that 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

A disability rating in excess of 10 percent for asbestosis is 
denied.


REMAND

The Veteran has been afforded VA audiological examinations to 
determine the severity of his hearing loss.  Although the 
examiners provided the audiometric findings, they did not 
comment on the functional effects of the hearing disability.  
The Court has held that, "in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  In light of this decision, the Board finds that 
another VA examination to determine the severity of the 
Veteran's hearing loss and the functional effects of the 
hearing loss is in order.



Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's bilateral hearing loss 
during the period of this claim.

2.	Then, the Veteran should be afforded a 
VA audiology examination to determine 
the current degree of severity of his 
service-connected bilateral hearing 
loss. The results should conform to VA 
regulations governing evaluation of 
hearing loss.  The claims folder must 
be made available to and reviewed by 
the examiner.  The examiner is 
specifically requested to describe 
fully the functional effects of the 
Veteran's hearing loss disability.  The 
rationale for any opinions expressed 
must also be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case also must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


